CONCURRING Opinion
Eosenstein, Judge:
I concur in overruling the protest on the basis of the record herein. Note is taken, however, of the decision in New York Merchandise Co., Inc. v. United States, 54 Cust. Ct. 199, C.D. 2533 (plaintiff’s application for rehearing granted, 54 Cust. Ct. 469, Abstract 69387), holding that plastic doilies or table scarfs imported from Israel were not classifiable, either directly or 'by similitude, under the provisions of paragraph 1529(a) of the Tariff Act of 1930, as modified by the supplemental agreement between the United States and Switzerland, 90 Treas. Dec. 174, T.D. 53832, but overruling the protest as plaintiff had failed to establish the correct classification.